Defendant was a member of the board of directors of plaintiff. This action was commenced for the purpose of recovering a secret profit which it was alleged he had made on his agreement to procure from plaintiff a lease running to third parties who paid him, as a consideration for his services, the sum evidencing the profit. Judgment went for plaintiff and defendant appeals.
[1] The secretary of respondent testified at the trial that appellant produced a certain written instrument at a meeting of the directors of the corporation and that he said something at the time. The witness was then asked to state what appellant had said and objection was made that time, place and parties present had not been fixed, and the objection was overruled. If we concede that the foundation indicated by the objection was necessary — the particular point, however, is argued in the briefs — it is evident from the record that the objection was not good. Appellant had preceded the secretary as a witness. The date of the directors' meeting had been stated while he was on the stand and he had testified that he was present on the occasion, although he could not remember the date. The document later referred to by the secretary, signed by directors of the corporation and produced from the minute-book, had been exhibited to appellant and he had been asked if he did not bring it to the meeting. He had also been asked whether he did not, at that time and place and "in the presence of the directors signing that instrument," make the statement later, in substantial effect, attributed to him by the secretary in answer to the query to which objection was made. The meeting in question was the only one mentioned during the examination of appellant, which was short. He was immediately followed on the stand by the secretary. This witness testified that the document was "presented to us at this meeting" by appellant. Shortly after this statement the question to which objection was made was asked. The ruling of the court was proper.
[2] Appellant complains that the trial court erred in sustaining the objection to a question addressed to a witness by his counsel. However, the moment the objection was sustained the counsel remarked that the question was asked for a purpose he disliked to disclose. The judge then observed: *Page 15 
"I will let you proceed on that statement." The question was at once again put to the witness and he answered it. There was here no error of which appellant may avail himself, even if we concede that the ruling was incorrect at the moment it was made.
Appellant makes one other point, but it is so obviously devoid of merit that it requires no particular discussion.
Judgment affirmed. Appellant is fined fifty dollars for the prosecution of a frivolous appeal.
Craig, J., and Thompson (Ira F.), J., concurred.